I)ismisscd and Opinion Filed November 14, 2012




                                              In The
                                   (!tntrt uf Appca1i
                           FiftI! Oiitrtrt uf   xa tt )ziUa
                                       No. 05-12-01529-CR

                                 SHARON RILEY, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F 10-00478-N

                                MEMORANDUM OPINION

                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEx. R. App. P. 42.2(a).


                                                       PER CURIAM

Do Not Publish
TEx. R. App. P. 47